

115 HR 962 IH: Preserve Fishing on Wild and Scenic River Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 962IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Kildee introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit operation of aquaculture facilities that contribute to pollution of wild and scenic
			 rivers.
	
 1.Short titleThis Act may be cited as the Preserve Fishing on Wild and Scenic River Act. 2.Prohibition on aquaculture facilities affecting wild and scenic rivers (a)ProhibitionNotwithstanding any other provision of law, after the end of the 3-year period beginning on the date of the enactment of this Act a person shall not operate an aquaculture facility unless the Secretary of the Interior has certified that such operation will not discharge a pollutant into a river any segment of which is a wild and scenic river.
			(b)Administration and certifications
 (1)In generalThe Secretary of the Interior shall administer this section. (2)CertificationsUpon receipt of a request for a certification required by subsection (a) submitted by a person operating or seeking to operate an aquaculture facility, the Secretary shall—
 (A)determine whether or not such facility will discharge a pollutant into a river any segment of which is a wild and scenic river; and
 (B)if the Secretary determines that such facility will not discharge a pollutant into a river any segment of which is a wild and scenic river, certify that determination.
 (c)Relationship to other lawThis section, and a determination or certification by the Secretary under this section, shall not be construed to affect section 318 of the Federal Water Pollution Control Act (33 U.S.C. 1328) or the authority of the Administrator of the Environmental Protection Agency under that section.
 (d)DefinitionsIn this section: (1)Aquaculture facilityThe term aquaculture facility means a facility used for the propagation or rearing (or both) of aquatic species in a controlled or selected environment. The term does not include any fish hatchery operated by a Federal or State agency.
 (2)PollutantThe term pollutant has the meaning that term has under section 502(6) of the Federal Water Pollution Control Act (33 U.S.C. 1362(6)).
 (3)RiverThe term river has the meaning that term has under section 16(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1286(a)).
 (4)Wild and scenic riverThe term wild and scenic river means any waters included in the national wild and scenic rivers system under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
				